 

 

Exhibit 10.2

[gu2unhpbrgx5000001.jpg]

 

 

November 30, 2018

Eiger BioPharmaceuticals, Inc.

2155 Park Boulevard

Palo Alto, CA 94306

Sriram (Sri) Ryali

2905 Baze Road

San Mateo, CA 94403

 

Re:Employment Terms

Dear Sri,

Eiger BioPharmaceuticals, Inc. (“Eiger” or the “Company”) is pleased to provide
you this offer for the position of Chief Financial Officer, on the following
terms.

You will be responsible for duties customarily associated with this position and
will report to the President and Chief Executive Officer.  You will work at our
facility located at 2155 Park Boulevard in Palo Alto, California.  Of course,
Eiger may change your position, duties, and work location from time to time in
its discretion.

You will receive a sign-on bonus of $50,000, less deductions and withholdings,
payable in your first paycheck from the Company.  Your salary will be $335,000
per year, less payroll deductions and withholdings.  You will be paid
semi-monthly. In addition, each year, you will be eligible to earn an annual
incentive bonus equal to 35% of your annual base salary.  Whether you receive
such a bonus, and the amount of any such bonus, shall be determined by the
Company in its sole discretion, and shall be based upon achievement of Company
objectives and other criteria to be determined by the Company.  Any bonus shall
be paid within thirty (30) days after the determination that a bonus shall be
awarded.  You must be employed on the day that your bonus (if any) is paid in
order to earn the bonus.  Therefore, if your employment is terminated either by
you or the Company for any reason prior to the bonus being paid, you will not
have earned the bonus and no partial or prorated bonus will be paid.  As an
exempt salaried employee, you will be expected to be available and working
during the Company’s regular business hours, and without additional
compensation, for such extended hours or additional time as appropriate to
manage your responsibilities.  

You will be eligible for the following standard Company benefits:  medical
insurance, paid time off (PTO), 401(K), Employee Stock Purchase Plan (ESPP) and
holidays.  Details about these benefits are provided in the Employee Handbook
and Summary Plan Descriptions, available for your review.  Eiger may change
compensation and benefits from time to time in its discretion.

 

--------------------------------------------------------------------------------

 

 

 

[gu2unhpbrgx5000001.jpg]

 

Subject to approval by the Company’s Board of Directors (the “Board”), under the
Eiger Equity Incentive Plan (the “Plan”), the Company shall grant you an option
to purchase 90,000 shares (the “Option”) of the Company’s Common Stock at fair
market value as determined by the Board as of the date of grant.  The Option
will be subject to the terms and conditions of the Plan and your grant
agreement.  Your grant agreement will include a four-year vesting schedule,
under which 25 percent of your shares will vest after twelve months of
employment, with the remaining shares vesting monthly thereafter, until either
your Option is fully vested or your employment ends, whichever occurs first.

As an Eiger employee, you will be expected to abide by Company rules and
policies, and acknowledge in writing that you have read the Company’s Employee
Handbook.  As a condition of employment, you must sign and comply with the
attached Employee Proprietary Information and Inventions Agreement which
prohibits unauthorized use or disclosure of Eiger proprietary information, among
other obligations.

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  Rather, you
will be expected to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.  You agree that you will not
bring onto Company premises any unpublished documents or property belonging to
any former employer or other person to whom you have an obligation of
confidentiality. You hereby represent that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company.

You may terminate your employment with Eiger at any time and for any reason
whatsoever simply by notifying Eiger.  Likewise, Eiger may terminate your
employment at any time, with or without cause or advance notice.  Your
employment at-will status can only be modified in a written agreement signed by
you and by an officer of Eiger.

In the event of a Change of Control of the Company after your first 6 months of
employment that (i) requires a move of the Company over 50 miles or (ii) results
in a substantial reduction in your responsibilities or compensation (that is not
otherwise applicable to the other members of the management team):

 

a.

You will receive 12 months of your base salary, paid in the form of continuing
base salary payments, less payroll deductions and standard withholdings

 

b.

Providing you elect COBRA in a timely manner, the Company will pay for your
COBRA benefits for up to a maximum of 12 months or until you are enrolled in a
separate benefits plan

 

c.

You will receive accelerated vesting of 100% of your unvested shares under the
Option

In the event of your termination without Cause after your first year of your
employment:

 

a.

You will receive 6 months of your base salary, paid in the form of continuing
base salary payments, less payroll deductions and standard withholdings

 

b.

Providing you elect COBRA in a timely manner, the Company will pay for your
COBRA benefits for up to a maximum of 6 months or until you are enrolled in a
separate benefits plan

 

c.

You will receive accelerated vesting of 50% of your unvested shares under the
Option

 

--------------------------------------------------------------------------------

 

 

 

[gu2unhpbrgx5000001.jpg]

 

Your receipt of the severance benefits described above is conditional upon your
(a) continued compliance with your legal and contractual obligations to the
Company; and (b) delivering to the Company an effective, general release of
claims in favor of the Company in a form acceptable to the Company within 60
days following your termination date.  The continuing base salary payments
described above will be paid in equal installments on the Company’s regular
payroll schedule and will be subject to applicable tax withholdings over the
period outlined above following the date of your termination; provided, however,
that no payments will be made prior to the 60th day following your last day of
employment. On the 60th day following your last day of employment, the Company
will pay you in a lump sum the salary continuation that you would have received
on or prior to such date under the original schedule but for the delay while
waiting for the 60th day, with the balance being paid as originally scheduled.  

A “Change in Control” shall mean any consolidation or merger of the Company with
or into any other corporation or other entity or person, or any other corporate
reorganization, in which the capital stock of the Company immediately prior to
such consolidation, merger or reorganization, represents less than 50% of the
voting power of the surviving entity (or, if the surviving entity is a wholly
owned subsidiary, its parent) immediately after such consolidation, merger or
reorganization; or (B) any transaction or series of related transactions to
which the Company is a party in which in excess of fifty percent (50%) of the
Company’s voting power is transferred; provided that a Change in Control shall
not include (x) any consolidation or merger effected exclusively to change the
domicile of the Company, or (y) any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or indebtedness of the Company is cancelled or converted or a
combination thereof approved by two-thirds of the outstanding shares of
preferred stock of the Company.  

“Cause” shall mean that in the reasonable determination of the Board, you commit
any felony or crime involving moral turpitude, participate in any fraud against
the Company, willfully breach your duties to the Company, wrongfully disclose
any trade secrets or other confidential information of the Company, or
materially breach any material provision of the Agreement, the Proprietary
Information and Inventions Agreement or any other agreement entered into with
the Company.

It is intended that all of the severance benefits and other payments payable
under this letter satisfy, to the greatest extent possible, the exemptions from
the application of Internal Revenue Code Section 409A provided under Treasury
Regulations 1.409A 1(b)(4), 1.409A 1(b)(5) and 1.409A 1(b)(9), and this letter
will be construed to the greatest extent possible as consistent with those
provisions.  For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A 2(b)(2)(iii)), your right to
receive any installment payments under this letter (whether severance payments,
reimbursements or otherwise) shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment hereunder shall at
all times be considered a separate and distinct payment.  Notwithstanding any
provision to the contrary in this letter, if you are deemed by the Company at
the time of your separation from service to be a “specified employee” for
purposes of Code Section 409A(a)(2)(B)(i), and if any of the payments upon
separation from service set forth herein and/or under any other agreement with
the Company are deemed to be “deferred compensation”, then to the extent delayed
commencement of any portion of such payments is required in order to avoid a
prohibited distribution under Code Section 409A(a)(2)(B)(i) and the related
adverse taxation under Section 409A, such payments shall not be provided to you
prior to the earliest of (i) the expiration of the six-month period measured
from the date of your separation from service with the Company, (ii) the date of
your death or (iii) such earlier date as permitted under Section 409A without
the imposition of adverse taxation.  Upon the first business day following the
expiration of such applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this paragraph shall be paid in a lump sum to you, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement. No interest shall be due on any amounts so deferred.

 

--------------------------------------------------------------------------------

 

 

 

[gu2unhpbrgx5000001.jpg]

 

This offer is contingent upon a background check clearance, reference check,
satisfactory proof of your right to work in the United States, and final board
approval.  You agree to assist as needed and to complete any documentation at
the Company’s request to meet these conditions.

This letter, together with your Employee Proprietary Information and Inventions
Agreement, forms the complete and exclusive statement of your employment
agreement with Eiger.  It supersedes any other agreements or promises made to
you by anyone, whether oral or written.  Changes in your employment terms, other
than those changes expressly reserved to the Company’s discretion in this
letter, require a written modification signed by an officer of Eiger.  

Please sign and date this letter, and the enclosed Employee Proprietary
Information and Inventions Agreement and return them to me by November 30, 2018,
if you wish to accept employment at Eiger under the terms described above.  If
you accept our offer, we would like you to start on December 17, 2018.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely,

 

 

/s/ David Cory

David Cory

 

President and Chief Executive Officer

 

 

Accepted:

 

 

/s/ Sriram (Sri) Ryali

Sriram (Sri) Ryali

 

November 30, 2018

Date

 

 

 

Attachment:  Employee Proprietary Information and Inventions Agreement

 